                   Case 2:19-cv-00597-RSM Document 36 Filed 11/02/20 Page 1 of 5




 1                                                   THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   CYNTHIA JOHNSON, BRENDA                          No. 2:19-cv-00597
     BEZEREDI, JAINE BIALK, on behalf of
10   themselves and all others similarly situated,    STIPULATED MOTION AND ORDER TO
                                                      EXTEND STAY TO NOVEMBER 30, 2020
11                           Plaintiffs,
                                                      NOTE ON MOTION CALENDAR:
12            v.                                      October 30, 2020
13   THE BOEING COMPANY,
14                           Defendant.
15

16            The parties, by and through the undersigned counsel, hereby submit this Stipulated
17   Motion to Extend Stay. For good cause shown and consistent with the Court’s October 1, 2019
18   Stipulated Motion and Order to Stay Case (Dkt. # 24), the parties hereby advise the Court that
19   they participated in a mediation on October 26, 2020, and respectfully request that the case and
20   all deadlines and motions continue to be stayed until November 30, 2020, while the parties
21   continue to work towards a resolution of this matter.
22            This motion is made for good cause and not for the purpose of delay. The parties had
23   twice rescheduled mediation with David A. Rotman from April 2, 2020 to June 3, 2020 to
24   September 15, 2020, due to the COVID-19 pandemic. Because closures related to the pandemic
25   persisted, Mr. Rotman canceled all in-person mediations for the foreseeable future. Defendant
26   The Boeing Company was committed to participating in an in-person mediation, but ultimately

      STIPULATED MOTION TO EXTEND                                              Perkins Coie LLP
      STAY TO NOVEMBER 30, 2020                                          1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
      (No. 2:19-cv-00597) –1                                                 Phone: 206.359.8000
     92315372.1                                                               Fax: 206.359.9000
                  Case 2:19-cv-00597-RSM Document 36 Filed 11/02/20 Page 2 of 5




 1   the parties agreed to participate in a virtual mediation with Mr. Rotman on October 26, 2020.
 2   The parties jointly agree that extending the stay of the case and all deadlines and motions will
 3   permit the parties to continue to work towards a resolution of this matter based on the progress
 4   they made toward settlement during the mediation.
 5            For the foregoing reasons, the parties respectfully request that the Court extend the stay
 6   in this matter that is set to expire on October 30, 2020 to November 30, 2020, to enable the
 7   parties to reach a settlement in this case.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATED MOTION TO EXTEND                                                Perkins Coie LLP
      STAY TO NOVEMBER 30, 2020                                            1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:19-cv-00597) –2                                                   Phone: 206.359.8000
     92315372.1                                                                 Fax: 206.359.9000
                  Case 2:19-cv-00597-RSM Document 36 Filed 11/02/20 Page 3 of 5




 1

 2    DATED: October 30, 2020             By: s/ Chelsea Dwyer Petersen
 3                                        Chelsea Dwyer Petersen #33787
                                          William B. Stafford #39849
 4                                        Charles N. Eberhardt #18019
                                          Stephanie R. Holstein #50802
 5                                        Perkins Coie LLP
                                          1201 Third Avenue, Suite 4900
 6                                        Seattle, WA 98101-3099
                                          Telephone: 206.359.8000
 7                                        Facsimile: 206.359.9000
                                          Email: CDPetersen@perkinscoie.com
 8                                                  WStafford@perkinscoie.com
                                                    CEberhardt@perkinscoie.com
 9                                                  SHolstein@perkinscoie.com
                                          Attorneys for Defendant
10

11                                        By: s/ Molly A. Elkin__________________
                                          Molly A. Elkin, pro hac vice
12
                                          Sarah M. Block, pro hac vice
13                                        McGillivary Steele Elkin LLP
                                          1101 Vermont Ave. NW, Ste. 1000
14                                        Washington, DC 20005
                                          Telephone: 202.833.8855
15                                        Email: mae@mselaborlaw.com
16                                        Email: smb@mselaborlaw.com

17                                        Alex Skalbania (WA Bar No. 15412)
                                          Skalbania & Vinnedge
18                                        3600 15th Avenue W Suite 201
                                          Seattle, WA 98119
19                                        Telephone: (206) 799-6937
20                                        Email: askalbania@aol.com

21                                        Patricia L. Vannoy, pro hac vice
                                          Mattson Ricketts Law Firm
22                                        134 S 13th Street, Ste. 1200
                                          Lincoln, NE 68508
23                                        Telephone: 402.475.8433
24                                        Email: bao@mattsonricketts.com

25                                        Attorneys for Plaintiffs

26

      STIPULATED MOTION TO EXTEND                                          Perkins Coie LLP
      STAY TO NOVEMBER 30, 2020                                      1201 Third Avenue, Suite 4900
                                                                       Seattle, WA 98101-3099
      (No. 2:19-cv-00597) –3                                             Phone: 206.359.8000
     92315372.1                                                           Fax: 206.359.9000
                  Case 2:19-cv-00597-RSM Document 36 Filed 11/02/20 Page 4 of 5




 1   IT IS SO ORDERED.
 2
     DATED this 2nd day of November, 2020.
 3

 4

 5

 6
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10   Presented by:

11   /s/ Chelsea Dwyer Petersen
     Chelsea Dwyer Petersen (WA Bar No. 3378)
12   William B. Stafford (WA Bar No. 39849)
     Charles N. Eberhardt (WA Bar No. 18019)
13
     Stephanie R. Holstein (WA Bar No. 50802)
14   Perkins Coie LLP

15   Attorneys for Defendant

16
     /s/ Molly A. Elkin
17   Molly A. Elkin (admitted pro hac vice)
     Sarah M. Block (admitted pro hac vice)
18
     McGillivary Steele Elkin LLP
19
     Alex Skalbania (WA Bar No. 15412)
20   Skalbania & Vinnedge
21   Patricia L. Vannoy (admitted pro hac vice)
     Mattson Ricketts Law Firm
22

23   Attorneys for Plaintiffs

24

25

26

      STIPULATED MOTION TO EXTEND                                       Perkins Coie LLP
      STAY TO NOVEMBER 30, 2020                                   1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
      (No. 2:19-cv-00597) –4                                          Phone: 206.359.8000
     92315372.1                                                        Fax: 206.359.9000
                  Case 2:19-cv-00597-RSM Document 36 Filed 11/02/20 Page 5 of 5



 1

 2                                     CERTIFICATE OF SERVICE

 3            I hereby certify under penalty of perjury that on October 30, 2020, I electronically filed

 4   the foregoing document with the Clerk of the Court using the CM/ECF system, which will send

 5   notification of such filing to the following:

 6      Alex Skalbania (WA Bar No. 15412)                    Via Hand Delivery
        Skalbania & Vinnedge                                 Via U.S. Mail, 1st Class, Postage
 7
        3600 15th Avenue W Suite 201                            Prepaid
 8      Seattle, WA 98119                                    Via Overnight Courier
        Telephone: (206) 799-6937                            Via Facsimile
 9      Email: askalbania@aol.com                        X   Via E-Filing
        Attorney for Plaintiffs
10

11      Molly A. Elkin                                       Via Hand Delivery
        Sarah M. Block                                       Via U.S. Mail, 1st Class, Postage
12                                                              Prepaid
        McGillivary Steele Elkin LLP
13      1101 Vermont Ave. NW, Ste. 1000                      Via Overnight Courier
        Washington, DC 20005                                 Via Facsimile
14      Telephone: 202.833.8855
        Email: mae@mselaborlaw.com                       X   Via E-Filing
15      Email: smb@mselaborlaw.com
16      Attorneys for Plaintiffs

17      Patricia L. Vannoy                                   Via Hand Delivery
        Mattson Ricketts Law Firm                            Via U.S. Mail, 1st Class, Postage
18      134 S 13th Street, Ste. 1200                            Prepaid
        Lincoln, NE 68508                                    Via Overnight Courier
19                                                           Via Facsimile
        Telephone: 402.475.8433
20      Email: bao@mattsonricketts.com
        Attorney for Plaintiffs                          X   Via E-Filing
21

22
              DATED this 30th day of October, 2020 in Seattle, Washington.
23

24                                          s/Mary L. Lyles
                                            Mary L. Lyles, Legal Practice Assistant
25

26

27
                                                                                       P ERKINS C OIE LLP
28    CERTIFICATE OF SERVICE – 1                                                   1201 Third Avenue, Suite 4900
                                                                                     Seattle, WA 98101-3099
29                                                                                     Phone: 206.359.8000
                                                                                        Fax: 206.359.9000
     92315372.1
30
